MEMORANDUM**
Bachitter Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the IJ’s determination that petitioner is statutorily ineligible for asylum based on the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir. 2005).
We have jurisdiction under 8 U.S.C. § 1252 over petitioner’s remaining claims. We review the IJ’s decision for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
Substantial evidence supports the IJ’s decision that petitioner failed to establish withholding of removal because he did *710not show that any mistreatment occurred on account of an enumerated ground. See id. at 483-84, 112 S.Ct. 812. Because he was arrested after a terrorist identified him as an accomplice in multiple murders, and he was arrested six years later because police wanted to extort a bribe from him, his withholding of removal claim fails. See id.
Substantial evidence also supports the IJ’s conclusion that petitioner failed to show that it was more likely than not that he will be tortured if returned to India. See Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.